HALL, Chief Justice:
Plaintiffs appeal the dismissal of their complaint against defendant Page Petroleum, Inc., for failure to exhaust administrative remedies. We do not reach the merits of the appeal because the order appealed from does not constitute a final order or judgment.1
The complaint named Utex Oil Company as an additional party defendant, sought cancellation of an oil and gas lease on the ground that both defendants had failed to make timely royalty payments, and also sought an accounting, accrued royalties, and attorney fees.
Defendant Utex Oil Company did not join in the motion to dismiss, and the order of the court dismissed only the claims against Page Petroleum, Inc. The order did not dispose of plaintiffs’ claims against Utex Oil Company.
A final judgment is one which ends the litigation and leaves no claim remaining for resolution.2 Inasmuch as plaintiffs’ claims against Utex Oil Company remain pending in the trial court, the order appealed from is not a final judgment for the purposes of appeal.3
The appeal is dismissed.
STEWART, Associate C.J., and HOWE, DURHAM and ZIMMERMAN, JJ., concur.

. R. Utah S. Ct. 3(a).


. See All Weather Insulation, Inc. v. Amiron Dev. Corp., 702 P.2d 1176, 1177-78 (Utah 1985) (per curiam).


.See All Weather Insulation, Inc., 702 P.2d at 1178; see also Pate v. Marathon Steel Co., 692 P.2d 765 (Utah 1984).